Fullerton, J.
— This action was instituted to recover the value of a barn which it is alleged the appellants removed from the premises of the respondent’s testatrix to premises of his own, and converted to his own use. The cause was tried by the court without a jury, and resulted in a judgment in favor of the respondent.
The evidence on the part of the respondent tended to show "that the respondent’s testatrix and appellants entered into a contract by the terms of which the testatrix agreed to sell .and convey to the appellants a certain tract of land on which the barn was situated' that the appellants took possession of land and barn and changed the barn into a house, expending thereon quite a large sum of money; that there were clouds •on the title to the land, which the appellants feared might not *144be successfully removed, whereupon they removed the barn to premises of their own; and that, when the title was perfected in the testatrix to the land, they refused to carry out their agreement to purchase the lot. These facts justify the judgment of the court.
The appellants set up as a defense to the action, and there was evidence in the record tending to prove, that Mrs. Twitchell did not object to the moving of the barn at the time it was moved, but in fact assented thereto, in fear herself that the title to the lot might fail and the appellants, lose the. money they -had expended in remodeling the ...barn. But if this were true, it would not require a reversal of the judgment. There is nothing in the record tending to show that a gift of the barn was intended. When, therefore, the appellants removed the barn, there arose an implied promise that they would pay for it such sum as it was reasonably worth, and nothing more than the reasonable value of the barn was awarded the respondent by the judgment of the trial court.
On either theory of the case, the judgment was right and will stand affirmed.
Rudkin, Dunbak, and Mount, JJ., concur.
Hadley, C. J., and Citow, J., took no part.